NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                           Fed. R. App. P. 32.1


                United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois  60604

                                       Argued October 5, 2009
                                      Decided November 20, 2009

                                                  Before

                                  TERENCE T. EVANS, Circuit Judge

                                  DIANE S. SYKES, Circuit Judge

                                  PHILIP P. SIMON, District Judge*

No. 08‐4051

EARL ROME, as the Special Administrator                     Appeal from the 
for the Estate of Christine Rome,                           United States District Court 
                           Plaintiff‐Appellant,             for the Northern District
                                                            of Illinois, Western Division.
       v.
                                                            No. 3:05‐cv‐50136
RICHARD A. MEYERS, in his official
capacity as Sheriff of Winnebago County,                    Frederick J. Kapala, 
                         Defendant‐Appellee.                Judge.

                                                O R D E R

        Plaintiff Earl Rome, acting as Special Administrator for the Estate of Christine Rome,
his deceased wife, appeals the district court’s grant of summary judgment on his 42 U.S.C. §
1983 claim against Richard A. Meyers in his official capacity as Sheriff of Winnebago
County, Illinois.  The complaint alleges that Meyers failed to provide adequate training to
the correctional officers at the Winnebago County Jail and that this failure prevented
Christine Rome (“Rome”) from receiving proper medical care during her period of
incarceration, which in turn caused Rome’s wrongful death.  Finding no error below, we
affirm.



       *
            Of the Northern District of Indiana, sitting by designation.
No. 08‐4051                                                                             Page 2




                                       I.  Background

        We begin with a brief review of the tragic circumstances that gave rise to this
litigation.  On July 5, 2003, Rockford Police arrived at the residence of Christine and Earl
Rome in response to a report that Rome was behaving in a disorderly manner.  The police
observed Rome outside her home—she was walking around naked, yelling, and talking to
herself.  When Rome was informed that she was to be arrested for disorderly conduct, she
began yelling at the officers and assumed a “fighting stance.”

        Rome’s combative behavior continued as she was processed through the Winnebago
County Jail.  Rome refused to sign any paperwork or answer any questions about her
medical history.  Although Rome was placed in a special cellblock for inmates under
observation and continued to act in a bizarre and unruly manner, she did not receive any
medical care for six days.  On July 11 nurses from Health Professionals, Ltd., the
independent medical services provider hired by the Winnebago County Jail to handle the
medical treatment of its inmates, began administering prescription medicine to Rome.  This
treatment continued for the next two days, although it was evidently hindered by a variety
of factors, including Rome’s refusal to take the medication and an inadequate supply of
some of the prescribed medicines.

        Dan Feigel, a court‐appointed psychologist, evaluated Rome on July 11. Feigel noted
that Rome would not wear clothes, refused to cooperate with correctional officers, and
resisted taking her medications. Feigel also indicated that Rome was not in contact with
reality, was responding to auditory hallucinations, and would continue to yell and scream
throughout most of the day.

       Rome’s unsound mental condition was also evidenced by her living conditions.  On
July 14 correctional officers observed that Rome had food all over her body and that her cell
reeked of urine, feces, and old food.  Rome was forcibly transported to the shower room
where she was left to sit under the streaming water for 15 minutes while her cell was
cleaned.

        It was not until July 17 that Rome finally came under the care of a physician on the
medical staff of the Winnebago County Jail.  As a result of this examination, Rome was
referred to the emergency department at Swedish American Hospital in Rockford for
further observation of her hydration levels, mental illness, and left knee.  Rome remained at
the hospital from July 17 until July 23, at which time she experienced renal failure and died. 
This litigation then ensued.
No. 08‐4051                                                                               Page 3

                                        II.  Discussion

        We review the district court’s grant of summary judgment de novo, construing all
facts and reasonable inferences in favor of Earl Rome, the nonmoving party.  Clancy v.
Geithner, 559 F.3d 595, 599 (7th Cir. 2009).  As the district court correctly observed, the
claims against Meyers, acting in his official capacity as Sheriff, are treated as claims against
Winnebago County itself.  Grieveson v. Anderson, 538 F.3d 763, 771 (7th Cir. 2008). 
Governmental entities cannot be held liable for the unconstitutional acts of their employees
unless those acts were carried out pursuant to an official custom or policy.  Id.  In order to
survive summary judgment on a § 1983 official‐capacity claim, the plaintiff must present
evidence demonstrating the existence of an official custom or policy and that the custom or
policy was the cause of the alleged constitutional violation.  Id.

         The Supreme Court has stated that under limited circumstances, a municipality’s
failure to train may amount to an official custom or policy that can serve as the basis for
liability under § 1983.  City of Canton v. Harris, 489 U.S. 378, 387 (1989).  Establishing
municipal liability on the failure to train requires proof of “deliberate indifference” to the
rights of persons likely to come in contact with the municipality’s employees.  Id. at 388.  We
have held that such proof can take the form of either “(1) failure to provide adequate
training in light of foreseeable consequences; or (2) failure to act in response to repeated
complaints of constitutional violations by its officers.”  Sornberger v. City of Knoxville,
434 F.3d 1006, 1029‐30 (7th Cir. 2006).

         The estate was unable to satisfy either method of proof articulated in Sornberger. 
With respect to the first, the district court correctly concluded that the estate failed to
present sufficient evidence that either (a) the correctional officers at Winnebago County Jail
received inadequate training in how to respond to medical situations, or (b) it was
foreseeable that an inmate suffering from considerable mental illness could face imminent
death due to some other physical ailment.  As the estate concedes, Meyers did have policies
in place instructing his officers how to identify and care for inmates with medical issues. 
Furthermore, correctional officers were required to attend training sessions that included
instruction on how to deal with inmates with mental‐health issues.  Clearly the Winnebago
County Jail could have done a much better job handling Rome’s condition.  But the estate
fails to identify any meaningful systemic problem with the way in which these correctional
officers are trained.

        The estate fares no better with Sornberger’s second method of proof.  Indeed, the
estate does not identify any other alleged constitutional violations that the correctional
officers of the Winnebago County Jail have committed.  Accordingly, the district court
properly entered summary judgment in favor of Meyers.     

                                                                                    AFFIRMED